DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14, is depends on the canceled claim 6.  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 & 7-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/261980 (reference application). 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 8-10, 12-14 & 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa et al.  (# US 2015/0361282).
Nakagawa et al. discloses:

2. The pigment textile printing ink jet ink composition according to claim 1, wherein the pigment textile printing ink jet ink composition is used by being attached to a fabric ([0115]), and the fabric contains polyester or polyester mixed yarn. 
4. The pigment textile printing ink jet ink composition according to claim 1, wherein the nonionic fluorine-based surfactant has a polyoxyethylene group and an alkyl fluoride group ([0088]). 
5. The pigment textile printing ink jet ink composition according to claim 1, wherein a content of the nonionic fluorine-based surfactant is 0.1% by mass or more and 0.8% by mass or less relative to a total mass of the pigment textile printing ink jet ink composition (0.1 to 0.5 parts; [0083]). 
8. The pigment textile printing inkjet ink composition according to claim 1, wherein the pigment is white pigment (titanium oxide; [0074]).
9. A pigment textile printing ink jet ink composition set comprising: the pigment textile printing ink jet ink composition according to claim 1 (see Abstract; [0115]); and a chromatic color pigment textile printing ink jet ink composition containing a chromatic color pigment ([0070]-[0075]), a resin particle ([0031]-[0038]), and water ([0081]). 
10. A pigment textile printing ink jet ink composition set comprising: the pigment textile printing ink jet ink composition according to claim 2 (see Abstract; [0115]); and a 
12. A pigment textile printing ink jet ink composition set comprising: the pigment textile printing ink jet ink composition according to claim 4 (see Abstract; [0115]); and a chromatic color pigment textile printing ink jet ink composition containing a chromatic color pigment ([0070]-[0075]), a resin particle ([0031]-[0038]), and water ([0081])
13. A pigment textile printing ink jet ink composition set comprising: the pigment textile printing ink jet ink composition according to claim 5 (see Abstract; [0115]); and a chromatic color pigment textile printing ink jet ink composition containing a chromatic color pigment ([0070]-[0075]), a resin particle ([0031]-[0038]), and water ([0081]). 
14. A pigment textile printing ink jet ink composition set comprising: the pigment textile printing ink jet ink composition according to claim 6 (see Abstract; [0115]); and a chromatic color pigment textile printing ink jet ink composition containing a chromatic color pigment ([0070]-[0075]), a resin particle ([0031]-[0038]), and water ([0081]). 
16. A pigment textile printing ink jet ink composition set comprising: the pigment textile printing ink jet ink composition according to claim 8 (see Abstract; [0115]); and a chromatic color pigment textile printing ink jet ink composition containing a chromatic color pigment ([0070]-[0075]), a resin particle ([0031]-[0038]), and water ([0081]).
17. An ink jet pigment textile printing method ([0094]-[0116]) comprising: attaching the pigment textile printing ink jet ink composition according to claim 1 to a fabric ([0115]); and attaching a chromatic color pigment textile printing ink jet ink composition containing a chromatic color pigment ([0070]-[0075]), a resin particle 
18. An ink jet pigment textile printing method ([0094]-[0116]) comprising: attaching the pigment textile printing ink jet ink composition according to claim 2 to a fabric ([0115]); and attaching a chromatic color pigment textile printing ink jet ink composition containing a chromatic color pigment ([0070]-[0075]), a resin particle ([0031]-[0038]), and water ([0081]) to the fabric on a region where the pigment textile printing ink jet ink composition is attached ([0094]-[0116]). 
19. The ink jet pigment textile printing method according to claim 17, wherein a content of the nonionic fluorine-based surfactant in the chromatic color pigment textile printing ink jet ink composition is 0.5% by mass or less relative to a total mass of the chromatic color pigment textile printing ink jet ink composition (0.1 to 0.5 parts; [0083]). 
20. The ink jet pigment textile printing method according to claim 17, wherein the fabric is a fabric to which a polyvalent metal salt is attached ([0089]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, 11 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al.  (# US 2015/0361282).
Nakagawa et al. discloses:
11. A pigment textile printing ink jet ink composition set comprising: the pigment textile printing ink jet ink composition according to claim 3 (see Abstract; [0115]); and a chromatic color pigment textile printing ink jet ink composition containing a chromatic color pigment ([0070]-[0075]), a resin particle ([0031]-[0038]), and water ([0081]). 
15. A pigment textile printing ink jet ink composition set comprising: the pigment textile printing ink jet ink composition according to claim 7 (see Abstract; [0115]); and a chromatic color pigment textile printing ink jet ink composition containing a chromatic color pigment ([0070]-[0075]), a resin particle ([0031]-[0038]), and water ([0081]).
Nakagawa et al. explicitly did not discloses:
3. The pigment textile printing ink jet ink composition according to claim 1, wherein the nonionic fluorine-based surfactant has an HLB value within a range of 6 or more and 15 or less. 
7. The pigment textile printing ink jet ink composition according to claim 1, further comprising: amine having a normal boiling point at 25 C. of 200 C. or more. 
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Nakagawa et al. (# US 2016/0355695) discloses an ink for aqueous inkjet recording contains: water; a hydrosoluble organic solvent; a pigment; and polycarbonate-based urethane resin particles, wherein the pigment contains a geminalbis phosphonic acid group and/or a geminalbis phosphonate group (see Abstract). 
(2) Kido et al. (# US 2016/0264808) discloses Ink having high adhesiveness for various substrates. The ink contains water, an organic solvent, at least one compound selected from formulae (1) and (2), and at least two kinds of resin particles (see Abstract). 
(3) Miyajima  (# US 2016/0333211) discloses the ink composition for an ink jet according to the invention includes a pigment or a disperse dye as a coloring material .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152.  The examiner can normally be reached on 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/Primary Examiner, Art Unit 2853